Title: To George Washington from Jeremiah Platt, 18 July 1789
From: Platt, Jeremiah
To: Washington, George



Sir!
New York July 18th 1789

Among the crowd who are daily offering themselves as candidates for office, I should not presume to add myself was I not urged by a duty to my family and the unfortunate situation that an implicit confidence in the faith of my country has reduced me to, with many of my fellow Citizens!
Impelled even by these considerations, it is with extreme reluctance that I prevail on myself to become troublesome; and it is equally disagreeable to be under the necessity of presenting myself as a candidate for office and more especially for one that has already been filled by a man who appears to have given his fellow Citizens satisfaction!

Justified however! by my long habits of business; and from many years residence at, and knowledge of New Haven and its Vicinities, I presume to offer myself for the office of Collector of the Customs of that district!
From the Office of High Sheriff of the County of New Haven, held by Colonel Fitch, as well as from bodily infirmity, it is probable that Gentleman may resign his pretensions; or may not feel himself Justified in applying for a continuance in the revenue department under the present government.
If in any event the office should either be deemed vacant or it should not be thought proper to establish the present Naval Officer under the State, as Collector, I take the liberty to request that my character and pretensions may be investigated, and if found worthy of the trust, that I may be favored with a nomination to the Office. I am most respectfully Sir Your Most Obedient & Very Humble servant

Jeremiah Platt

